DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 04/21/2022.


Status of Claims


Claims 1, 11, and 20 have been amended. 
Claims 1-20 are now pending.



Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.


Response to Arguments

Applicant's arguments filed on 04/21/2022 regarding the 35 U.S.C. 101 and 103 rejections of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the amended claims 1, 11, and 20 clarify the operations of the recited machine learning functions. These operations are not ones that can be performed in one’s mind or using pen and paper and are not related in any way to organizing human-based activity.
The Examiner respectfully disagrees. The Examiner maintains previous arguments that the amended claims are directed to the abstract ideas of Certain Methods of Organizing Human Activity and Mental Processes because the claims describe the process of user workflow comparison, analysis, and optimization (i.e. modification). The user workflows represent actions taken by individuals to complete a task and the modified user workflow provides rules and instructions for users/individuals to alter future actions (i.e. certain methods of organizing human activity). The comparison and analysis of workflow involves observations and evaluations (i.e. mental processes). The machine learning limitations of the claims are considered additional elements (i.e. non-abstract). However, the machine learning features are viewed as computing components and/or instructions to implement the abstract idea of workflow comparison, analysis, and optimization on a computer.  The machine learning functions may improve the workflow comparison and analysis (i.e. the abstract idea), however, the machine learning functions do not improve the functioning of the computer itself or improves another technology. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). The Examiner submits that the claims 1, 11, and 20 as amended are directed to an abstract and the additional elements do not integrate the abstract idea into a practical application or provide significantly more. Therefore, the 35 U.S.C. 101 rejection of claims 1-20 is maintained.

  	As per the 103 rejection, the Applicant argues that no combination of the cited references teach or suggest each and every limitation of amended claims 1, 11, and 20.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 9 and 19 include the limitation of “the client device”. There is insufficient antecedent basis for “the client device” because amended claims 1 and 11 no longer include the limitation of “a client device”. For this reason, claims 9 and 19 are rejected under 35 U.S.C. along with dependent claim 10. For examination purposes, “the client device” will be interpreted as “a client device”.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Techniques for Workflow Analysis and Design Task Optimization”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-10), a manufacture (claims 11-19) and a machine (claim 20).
Step 2A (1): Independent claims 1, 11, and 20 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “receive a selection of a first task that is performed; executing on a first node of a first user workflow for performing the first task and  a second node of a first workflow graph that graphically represents a plurality of user workflows for performing the first task, a similarity algorithm to generate a first compact representation of three-dimensional (3D) data associated with the first node and a second compact representation of 3D data associated with the second node; determining that the first node and second node are similar based on a comparison between the first compact representation and the second compact representation; subsequent to determining that the first node and the second node are similar, determining that a first edge associated with the first node should be modified based on a comparison between a feature of the first edge and a similar feature of a second edge associated with the second node; generating a modified first user workflow based on a modification to the first edge; and causing the modified first user workflow to be displayed”. These claims describe a process of user workflow comparison, analysis, and optimization. Dependent claims 2-10 and 12-19 further describe the contents of the workflows and the comparison and analysis steps. The modified user workflow provides rules and instructions for users to alter their behavior. The comparison and analysis of workflow involves observations and evaluations. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and subgroup of managing personal behavior which includes following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Per the October 2019 Subject Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-20 are directed to an abstract idea. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 9, 11, 19, and 20 recite additional elements of a computer-implemented method, a design application, similarity algorithm that implements one or more trained machine learning function, user interface, client device, one or more non-transitory computer-readable media, one or more processors, a computing system comprising one or more memories that include instructions and one or more processors that are coupled to the one or more memories. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the workflow comparison, analysis, and optimization. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 9, 11, 19, and 20 recite additional elements of a computer-implemented method, a design application, similarity algorithm that implements one or more trained machine learning function, user interface, client device, one or more non-transitory computer-readable media, one or more processors, a computing system comprising one or more memories that include instructions and one or more processors that are coupled to the one or more memories. As per the Applicant’s specification the design application may comprise computer-aided design application, etc. [0062], the similarity algorithm/technique comprises and autoencoder that is trained using machine learning techniques [0105], the user interface is presented on a client device [0008]; the client device may comprise a computing device or machine, such as a desktop computer, laptop computer, mobile device, or any other type of computing device [0166], computer readable medium may be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing [0202], the computing system may be a server [0056]; and the server (i.e. computing system) comprises a least one processor and a memory unit coupled together [0162]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./
Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624